Case 1:18-cv-09128-VSB Document 5 Filed 10/05/18 Page 1 of 24

UNlTED STATES DIS'I`RICT COURT
SOUTHERN DISTRICT OF NEW YORK Case No: l7-CV-

lClCl BANK LIMITED.
NEW YORK BRANCH,

Plaintifl`.
-against-
VlSHAL DOSH|, APOORVA DOSHI.
NlHAR PAR]KH, GURUDAS PATWARDHAN,
ALPESH PANCHAL, SHIRAJ DESHPANDE,

SANJAY SHAH, SHRlKRlSHNA SANT.
H[REN SHAH, ATlT SHAH, and WANLU ZENG,

Defendants.

 

VERIF|ED COMPLAlNT

 

Plaintiff lClCI BANK LlMITED, NEW YORK BRANCH (“Plaintif?"). by and
through its attorneys. Sabharwal & Finkel LLC, brings this Veriiied Complaint against
VlSHAL DOSHl (“Vishal”), APPORVA DOSHl (“Apoorva"), NIHAR PARIKH
(“Nihar"), GURUDAS PATWARDHAN (“Gurudas”), ALPESH PANCHAL (“Alp®h").
SH|RAJ DESHPANDE (“Shiraj"), SANJAV SHAH (“Sanjay"). SHRIKRISHNA SANI`
(“Shrikrishna”), HIREN SHAH (“Hiren"), ATIT SHAH, (“Atit") and WANLU ZENG
(“Wanlu"), (cach a “Dcfcndant”, collectively, the "Defendants”), and states as follows:

PARTIES
l. Plaintiff, with offices located at 500 Fihh Avenue, 28"' Floor, New York, NY

101 10, is the duly licensed New York branch of lClCI Bank Lirnited, a banking

corporation incorporated under the laws of lndia, with headquarters located in

Mumbai. lndia.

Case 1:18-cv-09128-VSB Document 5 Filed 10/05/18 Page 2 of 24

Defendant Vishal is an individual resident in Mumbai, lndia_ At all relevant times.
Vishal was and is a control person of several related business entities engaged in a
worldwide pattern of racketeering and fraudulent aetivity, including, but not
limited to, Shrenuj &. Co., Ltd., based in Mumbai. lndia (“Shrenuj"), Simon
Golub & Sons, lne., at all relevant times a 100% owned subsidiary of Shrenuj,
based in Seattlc, Washington and New York, NY (“SG”), Global Diamet FZE,
based in the United Arab Emirates (“Global Diamet"), Glowing Star Diamonds
LLC, based in the United Arab Emirates (“Glowing Star"), Sai Diamet FZE,
based in the United Arab Emirates (“Sai Diamet”). Kenza Trading. based in the
United Arab Emirates (“Kenza”) (the latter four (4) collectively, the “UAE Shell
Companies”).

Defendant Apoorva is an individual resident in Antwerp, Belgium. At all relevant
times, Apoorva acted in concert and conspiracy with Vishal and the other
Defendants to further the pattern of racketeering and fraudulent activity
perpetrated by Defendants using Shrenuj, SG and the UAE Shell Companies as
instrumentalities of their racketeering and fraudulent activities

Defendant Nihar is an individual resident in Mumbai, lndia. At all relevant times,
Nihar was the de facto CEO of SG. At all relevant times, Nihar acted in concert
and conspiracy with Vishal and the other Defendants to further the pattern of
racketeering and fraudulent activity perpetrated by Defendants using Shrenuj. SG
and the UAE Shell Companiec as instrmnentalities of their racketeering and

fraudulent activities.

Case 1:18-cv-09128-VSB Document 5 Filed 10/05/18 Page 3 of 24

Defendant Gurudas is an individual resident in Mumbai. At all relevant timcs,
Gurudas acted in concert and conspiracy with Vishal and the other Det`endants to
further the pattern of racketeering and fraudulent activity perpetrated by
Defendants using Shrenuj, SG and the UAE Shell Companies as instrumentalities
of their racketeering and fraudulent aetivities.

Defendant Alpesh is an individual resident in the United Arab Emirates. At all
relevant times, Alpesh acted in concert and conspiracy with Vishal and the other
Defendants to further the pattern of racketeering and fraudulent activity
perpetrated by Defendants using Shrenuj, SG and the UAE Shell Companies as
instrumentalities of their mcketeering and fraudulent activities.

Defendant Shiraj is an individual resident in Mumbai. At all relevant times, Shiraj
acted in concert and conspiracy with Vishal and the other Defendants to further
the pattern of racketeering and fraudulent activity perpetrated by Defendants
using Shrenuj. SG and the UAE Shell Companies as instrumentalities of their
racketeering and fraudulent activities

Defendant Sanjay is an individual resident in Mumbai. At all relevant times,
Sanjay acted in concert and conspiracy with Vishal and the other Defendants to
fin-ther the pattern of racketeering and fraudulent activity perpetrated by
Det`endants using Shrenuj, SG and the UAE Shell Companios as instrumentalities
of their racketeering and fraudulent activities

Defendant Shrikrishna is an individual resident in Mumbai. At all relevant times,
Shrikrishna acted in concert and conspiracy with Vishal and the other Defendants

to further the pattern of racketeering and fraudulent activity perpetrated by

lO.

12.

13.

Case 1:18-cv-09128-VSB Document 5 Filed 10/05/18 Page 4 of 24

Defendants using Shrenuj, SG and the UAE Shell Companies as instrumentalities
of their racketeering and fraudulent activities
Defendant Hiren is an individual resident in Mumbai. At all relevant times, Hiren
acted in concert and conspiracy with Vishal and the other Defendants to further
the pattem of racketeering and fraudulent activity perpetrated by Defendants
using Shrenuj, SG and the UAE Shell Companies as instrumentalities of their
racketeering and fraudulent activities
Defendant Atit is an individual resident in Mumbai and/or New ¥ork. At all
relevant times, Atit acted in concert and conspiracy with Vishal and the other
Defendants to further the pattern of racketeering and fraudulent activity
perpetrated by Defendants using Shrenuj, SG and the UAE Shell Companies as
instrumentalities of their racketeering and fraudulent activities
Defendant Wanlu is an individual resident in Seattle, Washington. At all relevant
times, Wanlu was the CFO of SG. At all relevant times, Wanlu acted in concert
and conspiracy with Vishal and the other Defendants to further the pattern of
racketeering and fraudulent activity perpetrated by Defendants using Shrenuj, SG
and the UAE Shell Companies as instrumentalities of their racketeering and
fraudulent activities

,lURlSDle!f!Q[§ AND VENL!E
This l~lonorable Court has jurisdiction under 28 U.S.C. §1331, in that the
Plaintiff`s claims herein are based on violations by Defendants of 18 U.S.C §1961

et seq., the Racketeer influenced and Corrupt Organizations Act (“RICO").

l4.

15.

l6.

l7.

18.

l9.

Case 1:18-cv-09128-VSB Document 5 Filed 10/05/18 Page 5 of 24

Venue is proper in this District under 28 U.S.C. §l39l(b)(2). A substantial part of
the events giving rise to Plaintift’s claims against Defendants occurred in this
District.

STATEM§NT QE [fAB

Prelimiga[y Sta;e_ment
'l`he Defendants, acting in concert as co-conspirators, engaged in repeated RlCO

violations in a pattern of racketeering and fraudulent activities spanning the globe
from India to the US to the United Arab Ernirates.

ln the commission of such racketeering and fraudulent activities, Defendants used
Shrenuj, SG and the UAE Shell Companies as instrumentalities of their fraud,
inducing Plaintiff to extend and maintain loan facilities to SG. then diverting such
loan proceeds to themselves through Shrenuj and the UAE Shell Companies by
means of a series of fraudulent transactions spanning a time period from July 2,
2008 through May 31, 2016.

In the commission of such fraudulent activities, Defendants engaged in a series of
acts constituting mail fraud (18 USC §1341). wire fraud (18 USC §1343), and
bank fraud (18 USC §1344).

Defendants’ fraudulent acts caused Plaintiff to suffer losses in excess of $12
rnillion.

Defendants’ acts constitute violations of the RICO statute, 18 U.S.C. § 1961, et

seq., and constitute common law fraud under New York laws.

`The CrLdi! Facilitig, thul§, Rm|!ershgg' and 13 Seattle Proceedin¢s

20.

21.

23.

24.

Case 1:18-cv-09128-VSB Document 5 Filed 10/05/18 Page 6 of 24

On or about July 2, 2008, Plaintiff as lender and SG as borrower entered into a
credit facility agreeman which agreement was amended and restated from time
to time through and including February 15, 2013, whereby PlaintifT agreed. as of
February 15, 2013, to extend certain revolving credit and letter of credit facilities
to SG up to a maximum principal amount of Twenty Million Dollars ($20
Million), consisting of two facilities, a letter of credit facility up to $5 million (the
“LOC Facility") and a revolving credit facility up to $l$ million (the “Revolving
Credit Facility”) (collectively, the “Facilities”).

As of February 15, 2013, the original maturity date of the Facilities was
November 30, 2013. From time to time Plaintiff allowed SG to extend the
maturity date of the Facilities. 'lltere were four (4) such amendments, the most
recent of which extended the maturity date to June 26, 2016.

As of May 23, 2016, SG owed an aggregate of 518,807,084.31 to Plaintiff, of
which $3,653,798.68 was owed by SG to Plaintiff under the LOC Facility and
315,154,285.63 under the Revolving Credit Facility (the "'SG Obligations”).

ln or about May 2016, based on financial statements provided to Plaintiff by SG,
it became apparent to Plaintifl' that SG was unable to pay the SG Obligations.
Plaintiff accordingly commenced proceedings in Seattle, Washington on May 31,
2016 for the appointment of a Receiver. lClCl Bank Lr°mited New York Branch v.
Slmon Golub & Sons, Im:., King County Superior Court, Case Number 16-2-
1284-6 (the “Seattle Receivership Pr‘oceedings”).

25.

26.

27.

29.

30.

Case 1:18-cv-09128-VSB Document 5 Filed 10/05/18 Page 7 of 24

ln the course of the Seattle Receivership Proceedings, the Receiver discovered
numerous instances of fraud and fraudulent conveyances by SG to certain third
parties.
As a result, on August 25, 2016, Plaintiff commenced additional proceedings in
Seattle against such third parties as defendants and additional third parties have
been added to such proceedings from time to time. ICIC! Bank Limlred. New York
Branch \'. IJ Creations. LLC, ct aI., King County Superior Coun, Case Number
16-2-20541-1 (the "Seatt|e Third Pany Proceedings"), which have now been
settled against such third parties 'Ihe claims in the Seattle Third Party
Proceedings included claims for fraudulent conveyances of SG brand names and
business opportunities
None of the defendants in either the Seattle Receivership Proceedings or the
Seattle Third Party Proceedings are defendants in the instant proceedings, except
for Nihar, who has been named in the Seattle 'I`hird Party Proceedings on separate
and distinct grounds.
The Seattle Receivership Proceedings have thus far yielded to Plaintiff a portion
of the SG Obligatiom.
The Seattle Third Party Proceedings have resulted in Plaintiff recovering a portion
of the SG Obligations.

The Receivgr’c Fingg,' 'l\e LM Diamond§ l_?rarrd
ln the course of the Seattle Receivership Proceedings, the Receiver also made

several other findings that form the basis for the instant proceedings before this

31.

32.

33.

34.

35.

36.

Case 1:18-cv-09128-VSB Document 5 Filed 10/05/18 Page 8 of 24

Honorable Court. The Receiver’s Preliminary Forensic Report dated October 3,
2017 is attached hereto as Exhibit A.

The Receivers’ findings. as relevant to the instant prooeedings, are set forth
below.

The Defendants. acting in their individual capacities, in concert as co-
conspirators, perpetrated two types of fraud constituting a pattern of racketeering
activity a letter of credit fraud in the amount of $3,653,798.68 (“LC Fraud”)
and a borrowing base fraud in the amount of $15,154,285.63 less the recovery
made by the Receiver in the Receivership Proceedings, and the recovery made by
P|aintiff in the Seattle Third Party Proceedings (“Borrowing Base Fraud”)
(collcctively. the “Loose Diamonds Fraud”).

SG had two lines of business One line consisted of selling finished jewelry to
independent domestic (US) stores, which included certain brands such Caro 74.
Va|ina and Colore Brands, and the Simon Golub Collection.

The other business was brokering loose diamonds (the "Loose Diamonds
Business"). The Loose Diamonds Business was a separate and independent
business at SG.

'I`his separate Loose Diamonds Business did not involve any SG employees, other
than Wanlu acting on direct instructions on the Loose Diamonds Business, from
the other Defendants.

The Loose Diamonds Business, and the resulting Loose Diamonds Fraud, was
controlled by the Defendants, acting in their individual capacities, in concert as

co-conspirators, from overseas from lndia, from Belgium and from the United

37.

38.

39.

40.

41.

42.

Case 1:18-cv-09128-VSB Document 5 Filed 10/05/18 Page 9 of 24

Arab Emirates, using Wanlu, SG’s New York oftice, and the UAE Shell
Companies as instrumentalities for their ii'audulent, racketeering activities

flth LC fmng consists of four (4) letters of credit aggregating $3,653,798.68
(the “Letters of Credit”).

Using SG as an instrumentality of their fraud against Plaintiff. and with the use ot`
mails and wires, Defendants fraudulently induced the Plaintifi` to extend the
Letters of Credit to SG for transactions related to SG’s Loose Diamonds Businecs.
'Ihe applications for the Letters of Credit are attached hereto as Exhibit _.

ln each of these Letters of Credit aggregating $3,653,798.68, Sai Diamet (one of
the UAE Shell Companies) was the beneficiary as the purported supplier of loose
diamonds to SG.

As beneficiary of the Letters of Credit, Sai Diamet received 83,653.798.68 in the
period September 4. 2015 to October l3. 2015, in exchange for loose diamonds,
which were delivered to SG.

The diamonds from these “purchase¢” from Sai Diamet were shipped to SG’s
New York of`tice. Once the diamonds arrived, Defendant Sanjay gave directions
via email to Wanlu to record invoices for the "sale“ of these diamonds. 'l`hese
invoices were sent by Sanjay via email to Wanlu in excel tiles.

The loose diamonds were then purportedly sold by SG to Kenm Trading (another
of the UAE Shell Companies), Shrenuj (one “sale” each) and Glowing Star

(another of the UE Shell Companies)(two “sales").

43.

45.

47.

48.

49.

50.

51.

52.

Case 1:18-cv-09128-VSB Document 5 Filed 10/05/18 Page 10 of 24

The Defendants control SG, Kenza Trading, Shrenuj, Glowing Star and Sai
Diamet, and, as a result, the flow and trade of these loose diamonds was
completely controlled by the Defendants, acting in their individual capacities

The four (4) Letters of Credit were never paid by SG to the Plaintit`f. and no
recovery has been had thereon.

The Defendants engaged in the aforementioned shell game so as to extract the
proceeds. as well as the diamonds, which were the subject of the Letter of Credit
transactions in the LC Fraud. As a result, SG failed to repay sums due to the
Plaintiff under the Letters of Credit.

Fg||_oling the ggng, and tg dlamonds: Sai Diamet received $3,653,798.68 as
beneficiary of the Letters of Credit.

The diamonds were "sold” by Defendants (a) to Glowing Star, in the amount of
$2,031,404 (b) to Kenza Trading, in the amount of 3666, 353 and (c) to Shrenuj,
in an amount of $956,042.

Neither Glowing Star, nor Kenza Trading, nor Shrenuj paid SG for these loose
diamonds.

ln SG’s books, Glowing Star owes SG $l 5.54|.484.

In SG’s books, Kenza Trading owes SG 516,385,610.

Sai Diamet, Glowing Star and Kenm 'I`rading are UAE Shell Companies. They no
longer exist.

The Receiver in the Seattle Receivership Proceedings has reported as follows:
"The Receiver performed a preliminary inspection of Simon Golub‘s books and

documentation related to the Loose Diamond Sales to overseas customers

10

53.

54.

SS.

56.

57.

58.

Case 1:18-cv-09128-VSB Document 5 Filed 10/05/18 Page 11 of 24

[Glowing Star, Kenza Trading, Global Diamet, Sai Diamet] and noted that there is
no useful customer contact information available The Receiver diligently pursued
contact information for these customers but has not been able to obtain accurate
contact information or connect with an appropriate contact for the overseas
customers to discuss the balances due and timing of payment The Receiver
engaged a collection specialist to locate the customers and collect the balances.
That specialist was unable to contact any of the customers. As of the date of this
report [October 3, 2017] the Receiver has made zero collections on thc customer
accounts related to the 836.8 million of net A/R derived fi'om the purported Loose
Diamond Salec. The Receiver does not expect any future collections related to the
Loose Diamond Sales." Exhibit A, page 4.

The diamonds have disappeared with the disappearance of Glowing Star and
Kenza Trading.

Shrenuj is in receivership in lndia, with little or no prospect of recovery from the
inventory and receivables for the Plaintiff. 'I`hus whatever diamonds went to
Shrenuj essentially disappeared into a black hole.

'l`he money paid by Plaintiff to Sai Diamet, in the amount of $3,653,798.68
pursuant to the LOC Facility. has disappeared with Sai Diamet.

Further, Glowing Star and l<enza Trading are not only shell companiec, they are
also companies related to SG.

Similar|y, Sai Diamet is not only a shell company, it is also related to Shrenuj,
Such relationships were concealed by Defendants, fraudulently inducing Plaintifl`

to issue the four (4) Letters of Credit aggregating $3,653.798.68. lt was

11

59.

61.

62.

63.

Case 1:18-cv-09128-VSB Document 5 Filed 10/05/18 Page 12 of 24

specifically acknowledged in an undertaking from SG to lClCl at the time of
issuance of each LC, stating that the LCs were not opened for the benefit of
affiliated companies

IL¢ Borrml_ng B_a_ge Fraug: ’I`his consists of Defendants, through SG,
presenting, by the use of mails. to the Plaintiff certain Borrowing Base
Certiiicates which included receivables from three cf the UAE Shell Companies,
that is. Glowing Star, Kenza Trading and Global Diamet. A summary and analysis
of Borrowing Base Certiticates is attached hereto as Exhibit B.

The receivables included in the Borrowing Base Certiticates for these UAE Shell
Companies were based on the Loose Diamonds Business. As noted above, the
Loose Diamonds Business was controlled by the Defendants

Based on these Borrowing Base Certiticates, P|aintiff was fraudulently induced
by Defendants to keep open the Revolving Credit Facility for SG. Had Plaintiff
known that any of (a) the receivables were from shell companies or (b) the
receivale were from related parties, Plaintiti` would have discontinued the
Revolving Credit Facility, and would not have suffered losses

The Defendants used the Revolving Credit Facility to purchase loose diamonds.
They then “sold” the loose diamonds to the UAE Shell Companies. The diamonds
disappeared All that was left were uncollectible receivables from the UAE Shell
Companies, and SG unable to pay its Obligations to the Plaintiff.

As noted above, SG’s uncollectible receivables consist primarily of receivables
from the UAE Shell Companics, namely. Glowing Star ($15,541,484), Kenza
Trading ($16,385.610) and Global Diamet ($5,035.738).

12

65.

66.

67.

68.

69.

70.

Case 1:18-cv-09128-VSB Document 5 Filed 10/05/18 Page 13 of 24

Follgv_ving the mong, and the digmonds: The funds borrowed from the Bank

were used by Defendants to purchase loose diamonds from related parties The
loose diamonds were then “sold” to Glowing Star, Kenza Trading and Global
Diamet.

Glowing Star, Kenm Trading and Global Diamet did not pay SG, and then
disappeared 'I'hus the Bank’s money was converted into diamonds by the
Defendants by sending borrowed funds to related parties, and the diamonds

disappeared into these UAE Shell Companies.

Defendant’s Rackgteering and Fraudg|£gt Activigl§ at Other' Location§

Upon information and belief, Defendants have engaged in similar racketeering
and fraudulent activities with other Branches of Plaintiff, in lndia, in Honk Kong,

in Belgium and in the United Arab Emirates.

§ AND FQB [LAlNT|[E’S Fl§l CAU§§OF ACTlON

in nsofF ralRlC 18U.S. 196 c

ASQMMMM)

Plaintiff repeats and re-alleges paragraphs l through _ above as though set forth

 

in full herein.

At all relevant timec. the Plaintitl' wa a “person” within the meaning of RlCO, 18
U.S.C. §§ 1961(3)& l964(c).

At all relevant times, each Defendant was a “person” within the meaning of
RlCO, 18 U.S.C. §§ 1961(3)& l962(d).

Defendants formed an association-in-fact for the purpose of defrauding the
Plaintiff, comprised of themselves the UAE Shell Companies and SG. This

association-in- fact was an “enterpn'se" within the meaning of RlCO, 18 U.S.C. §

13

71.

72.

73.

74.

Case 1:18-cv-09128-VSB Document 5 Filed 10/05/18 Page 14 of 24

1961(4). Defendants organized their RICO enterprise into a continuing and
cohesive unit with specific and assigned responsibilities All Defendants
participated in the operation and management of the enterprise At all relevant
times, this enterprise was engaged in, and its activities affected, interstate and
foreign commerce, within the meaning of RICO, 18 U.S.C. § l962(c).

Defendants engaged in an elaborate and purposeful scheme to defraud the
Plaintih`, a financial institution. using wires and mails. Each Defendant, by
engaging in the acts set forth above, conducted or participated, directly or
indirectly, in the conduct of the enterprises affairs through a “pattern of
racketeering activity” within the meaning of RlCO, 18 U.S.C. § 1961(1) &, (5), in
violation of`RlCO. 18 U.S.C. § 1962(¢).

In various transactions with Plaintiff (the LC Fraud and the Borrowing Base
Fraud) the Defendants systematically submitted to Plaintiff fiaudulcnt
misrepresentations of fact regarding their financial status and borrowing base via
email so as to induce the Plaintifi' to lend money to SG and/or to issue Letters of`
Credit to Sai Diamet, which loans and letters of credit were funded through wire
transfers

Each mailing or wire in furtherance of the scheme is a separate offense, sufficient
to establish an independent RICO predicate

The scheme relied upon affirmative acts of concealment, including
misrepresentations and the U.S. mails and wires were the principal means through
which Defendants finalized their transactions with the Bank and received their ill-

gotten gains.

14

75.

76.

77.

78.

79.

Case 1:18-cv-09128-VSB Document 5 Filed 10/05/18 Page 15 of 24

The scheme was executed in, targeted assets within, and was effectuated by the
transfers of funds to and through New York City (among other jurisdictions
worldwide), and the shipment of goods to, and from, New York City.

Defendants, on multiple occasions, and in furtherance of their scheme to defraud
and to obtain money by means of false and fraudulent pretenses, knowingly
caused to be sent and across state lines wire transfers of money. Theae acts
constituted violations of the federal mail fraud statutc, 18 U.S.C. § 1341.
Defendants, on multiple occasions and in furtherance of their scheme to defraud
and to obtain money by means of false and fraudulent pretenses, knowingly
caused to be transmitted, by means of wire communication in interstate or foreign
commerce, writings, signs, signals, pictures, and sounds, in violation of the
federal wire fraud Statute, 18 U.S.C. § 1343. Each false claim Defendants made
was transmitted by means of wire communication in interstate or foreign
commerce and constituted a separate violation of 18 U.S.C. § 1343, and a separate
act of racketeering

Defendants also knowingly caused to be transmitted, by means of wire
communication in interstate or foreign commerce. false statements to the Plaintiff.
All of these acts constituted separate violations of 18 U.S.C. § 1343.

Each Defenth committed and/or aided and abetted the commission of two or
more of these racketeering acts in violation of 18 U.S.C. §§ 1341 and 1343. In
fact, Defendants’ racketeering acts were and are multiple, repeated, and

continuous

15

80.

81.

82.

83.

84.

85.

Case 1:18-cv-09128-VSB Document 5 Filed 10/05/18 Page 16 of 24

Over the course of their relationship with the Plaintitl`, Defendants repeatedly
engaged in acts indictable under 18 U.S.C. §§1341 (mail fraud), 1343 (wire
fraud). 1344 (bank fraud).

The¢e multiple racketeering acts were related and constituted a “pattem of
racketeering activity” within the meaning of 18 U.S.C. § 1961(5). The
Defendants’ plan had a common victim (the Plaintiff and other similar financial
institutions), common goals (fraudulently obtain and continue eligibility of credit
facilities), common methods (shell companies1 sham transfers and intentional
misrepresentations of fact through the borrowing base certificatea), and the
common result of defrauding the Plaintit¥, and other financial institutions, and of
enriching Defendants while concealing their fraudulent activities The pattern of
racketeering activity continues to date.

The Defendants’ acts related to each other as part of a common plan-to exploit
the SG relationship with the Plaintiff so as to systematically, and fraudulently,
obtain credit facilities for SG, an entity under their control. siphon away loan
proceeds, and then conceal that fraudulent activity.

Defendants have conducted their fraudulent affairs as an illegal international
enterprise in violation of 18 U.S.C. §1961 et seq.

Defendants have intentionally worked in concert to perpetrate a fraud on Plaintiff,
intending to use. and actually using, interstate mail and wire communications as
proscribed by 18 U.S.C. §§1341 and 1343.

Defendants have intentionally worked in concert to defraud Plaintiff, a financial

institution, as proscribed by 18 U.S.C. §1344.

16

86.

87.

88.

89.

9l.

92.

93.

Case 1:18-cv-09128-VSB Document 5 Filed 10/05/18 Page 17 of 24

Defendants’ intended purpose in participating in the illegal enterprise was to
enrich themselves at the expense of Plaintiff.

Defendants’ pattern and repeated acts of fraud constitute a pattern of racketeering
activity.

Defendants’ pattern and repeated acts of fraud pose a threat of continued criminal
activity.

Defendants’ mcketeering activities have caused damages to Plaintiff.

Pursuant to 18 U.S.C. § 1964(¢), the Plaintid` is entitled to recover threefold its

damages plus costs and attomeys’ fees.

AND F P F’S S CA OF A ON
Coa to V ate Fede lRICO 18 U.S.C. 962 d
Against All Defendants)

Plaintitf repeats and re~alleges paragraphs l through _ above as though set forth
in full herein.

At all relevant times, the Plaintiff was a “person" within the meaning of RICO, 18
U.S.C. §§ 1961(3) & l964(c).

At all relevant timee, each Defendant was a “pcrson" within the meaning of
RlCO, 18 U.S.C. §§ 1961(3) & 1962(d).

Each Defendant was associated with the enterprise and agreed and conspired to
violate 18 U.S.C. § 1962(c), that is, agreed to conduct and participate, directly and
indirectly, in the conduct of the affairs of the enterprise through the pattern of

racketeering activity described herein, in violation of 18 U.S.C. § 1962(d).

17

Case 1:18-cv-09128-VSB Document 5 Filed 10/05/18 Page 18 of 24

95. Defendants committed and caused to be committed a series of overt acts in
furtherance of the conspiracy and to affect the objects thereof, including but not
limited to the acts set forth above.

96. The Plaintiff was directly and proximately injured by Defendants’ pattern of
racketeering activity. As a result of their misconduct, Defendants are liable to the
Plaintiff for these injuries.

97. Pursuant to 18 U.S.C. § 1964(¢), the Plaintiff is entitled to recover threefold its

damages plus costs and attorneys’ fees.

AS AND FOR PLA!NTIFF’S lump CAUSE OF A§Z[ION
igommon Law F_r;gud - LC Fraud

Mmi_u;_ts)
98. Plaintin repeats and re-alleges paragraphs 1 through _ above as though set forth
in full herein.
99. The Defendants controlled SG through Defendant Wan|u.

100. Using SG, the Defendants made a misrepresentation to the Plaintiff of a material
fact. knowing such fact to be false that Sai Diamet was an unrelated entity
from which unrelated entity SG was “purchasing” loose diamonds.

101. Defendants made this misrepresentation so as to induce Plaintiti` to issue letters of
credit in favor of Sai Diamet as beneficiary.

102. The Plainitff relied to its detriment on Defendants’ misrepresentation, issued the
four (4) Letters of Credit favoring Sai Diamet as beneficiary.

103. Documents reflecting sales of loose diamonds from Sai Diamet to SG were

presented to the Plaintiff.

18

Case 1:18-cv-09128-VSB Document 5 Filed 10/05/18 Page 19 of 24

104. The Plaintiff paid Sai Diamet a total of $3,653,798.68 on the four (4) Letters of
Credit.

105. Sai Diamet was one of the UAE Shell Companies.

106. Sai Diamet subsequently disappeared, along with the Plaintiff`s funds paid to Sai
Diamet pursuant to the Letters of Credit.

107. SG “sold" the loose diamonds to other related parties Glowing Star, Kenza
Trading and Shrenuj, all UAE Shell Companies.

108. The diamonds also disappeared into Shrenuj and into these UAE Shell
Companies.

109. The Defendants, utilizing both SG, Shrenuj, and the UAE Shell Companies as
instrumentalitiea, engaged in a shell game, through a series of illusory
transactions craiti|y designed to divert the money and the diamonds out of thc
Plaintiffs reach.

110. First Defendants used SG to exercise SG’s rights under the Letter of Credit
Facility, fraudulently causing the Plaintiff to transfer funds to Sai Diamet (one of
the UAE Shell Companies) in furtherance of a purported diamond “purchase” by
SG.

lll. Then, in order to remove the diamonds from SG, the Defendants used Glowing
Star and Kenaa Trading (two more UAE Shell Companies) and Shrenuj to place
purchase orders with SG for the same diamonds,

1 12. After SG shipped the diamonds to Glowing Star and Kenza Trading, those entities
defaulted on their obligations to pay for the diamonds, and have disappeared And
SG defaulted on the Letter of Credit Facility.

19

Case 1:18-cv-09128-VSB Document 5 Filed 10/05/18 Page 20 of 24

ll3. The diamonds “sold” to Shrenuj also disappeared out of the Bank’s reach because
Shrenuj is in receivership in lndia.

l 14. As a result of the wilful false representations made by Defendants to the Plaintift`
and the Plaintifl`sjustifrable reliance on such false representations the UAE Shell
Companies received all of the funds and most of the diamonds, with Shrenuj
receiving the remaining diamonds.

l 15. All the funds and all the diamonds were placed by Defendants out of the
Plaintiff`s reach.

116. The Plaintiff was lea with nothing but $3,653,798.68 in losses.

A_S_ AEQ FOR [LAINTlFF’S FOQRTH CA_QSE OF AC[ ION

[Qomlnon L Fraud - rrowin Frau
Agginst All Defendants[
l 17. PlaintiH` repeats and re-alleges paragraphs l through _ above as though set forth
in full herein.

118. The Defendants, in order to induce Plaintiff to extend the Revolving Credit
Facility, submitted. or caused to be submitted, falsified Borrowing Base
Certifleates to Plaintiff, which referenced various fictitious transactions with the
UAE Shell Companies, so as to create the illusion that SG satisfied the Plaintifi`s
lending criteria and, was. thus, qualified to continue to borrow $1$ million.

119. ln reliance upon the falsified Borrowing Base Certificatec, Plaintii`f continued the
Revolving Credit Facility to SG. The funds borrowed from the Bank were used by
Defendants to purchase loose diamonds. The loose diamonds were then “sold" to
Glowing Star, Kenza Trading and Global Diamet.

l20. Glowing Star, Kenza Trading and Global Diamet did not pay SG.

20

121.

122.

123.

124.

125.

126.

127.

Case 1:18-cv-09128-VSB Document 5 Filed 10/05/18 Page 21 of 24

Glowing Star, Kenm Trading and Golbal Diamet cannot be found.

Thus, as a result of the false representations made by Defendants to Plaintiff and
the Plaintiff’s justifiable reliance on such false representations, Plaintiff s money
was converted into diamonds by the Defendants, and the diamonds disappeared
into these UAE Shell Companies, leaving the Bank with more than $l$ million in
bad debt.

AS AND FOR PLAINTIFF’S FIFT!'| §AUSE Q[f ACTIQE

AJdin d Abetti a Frnll

Againat All Bfendanm
Plaintif¥ repeats and re-alleges paragraphs l through __ above as though set forth
in full herein.
Each Defendant intentionally provided substantial assistance to the others in
advancing the fraud against the Plaintiff.
Each Defendant either directed SG, or endorsed the direction of SG to
fraudulently divert the proceeds from the various credit facilities specified abovc,
and convert those proceeds for their own private use.
Each defendant either directed the submission, or endorsed the submission of
falsified Borrowing Base Certil'icates to the Plaintit]`, which referenced various
fictitious transactions with the UAE Shell Companies, so as to create the illusion
that SG satisfied the Plaintiffs lending criteria and, was, thus, qualified to
continue to borrow $15 million.
All Defendants knowingly hid the fraud from the Plaintifl', by omitting to inform
the Plaintiff of the fraud.

21

Case 1:18-cv-09128-VSB Document 5 Filed 10/05/18 Page 22 of 24

128. Defendants could not have perpetrated and expanded their fraud without the
substantial and material assistance of each other Defendant. Each Defendant
benefited from the success of the fraud.

129. All Defendants had actual knowledge of, and substantially assisted in, the
fraudulent scheme.

l30. As a result of Defendants’ conduct, Plaintifth suffered significant injury.

AS AND FOR PLAlN'l'IFF’§ §IXTH CAU§§;OI" A(,'I'ION
(Qg|ust Enriehrngg
Agglnst All Defendants)

13 l . The Defendants made false representations and material omissions in fraudulently
seeking the various credit faciliites set forth herein above.

132. As a result of these false representations and material omissions, Defendants
wrongfully obtained a monetary benefit to which they were not legally entitled.

133. Each individual Defenth personally benefitted as a result of the additional

profits the Defendants reaped as a result of the LC Fraud and the Borrowing Base

Fraud.

134. Defendants have no right to retain these unjust gains.

135. lf Defendants are permitted to keep this monetary beneiit, it would be manifestly
unjust.

136. Defendants have been unjustly enriched at the Bank ' s expense in violation of

the common law of New Vork and elsewhere

WHEREFORE, Plaintiff requests this Honorable Court:

22

Case 1:18-cv-09128-VSB Document 5 Filed 10/05/18 Page 23 of 24

premises

To enter Judgment on Plaintifi"s First Cause of Action in an amount not less than
$12 million., plus interest, costs, attomeys’ fees and treble damages under 18
USC §l964(c);

To enter Judgment on Plaintiff's Second Cause of Action in an amount not less
than $12 million plus interest, costs. attorneys‘ fees and treble damages under 18
USC §1964(d);

To enter Judgment on Plaintiffs 'l`hird Cause of Action in an amotmt not less than
$4 million,, plus interest, costs and attorneys‘ fees;

'l`o enter Judgment on Plaintil}`s Fourth Cause of Action in an amount not less
than $8 million, plus interest, costs and attemeys’ fees;

To enter Judgment on Plaintist Fitth Cause of Action in an amount not less than
812 million, plus interest, costs and anomcys’ fees;

To enter Judgment on Plaintiff's Sixth Cause of Action in an amount not loss than
312 million, plus interest, costs and attomcys’ fees;

And issue such other relief to Plaintiff as the Court deems just and equitable in the

Dated: New York, New ¥ork
September 28. 2018

SABHARWAL & FINKEL, LLC

as

Rohit Sabharwal (RS-7468)
Arlorneysfor Defendant

250 rent Av¢nue. 7"' Fioor
New York, New York 10177
Tel: (561) 702-9930

Fax: (212) 289'2296

Email: rohit@sabilaw.com

By:

 

23

Case 1:18-cv-09128-VSB Document 5 Filed 10/05/18 Page 24 of 24

mm

STATE OF NEW YORK

COUNTY OF NEW YORK

V`/v

PERSONALLY appeared before me Akashdeep Sarpal, who, alter being duly
sworn, deposes and says that he is the Country Head USA of lClCl Bank Lirnited, New
York Branch, 500 Fihh Avenue. New York, NY 10110(the “Bank"), Plaintiff in the
fmegoingComphhn,mdassuch,thathehumaddmaHegauonaconuinedthueinand
lmowsdtesametobemiebasedondieBmk’srecorda,mdiouiebestofhisown

knowledge, belief and information

`\_ ame/"/
me °m'~'=M<A$ M>EEP S'MPA(,
COOMTR\I HEA~D- USA

SWORN TO AND SUBSCRIBED before me on

 

 

 

this _2&_day of}i§gtl§, 2018
oAali:N G tighe
i “»' l uaw 'b‘k
. Noairy rubric for "°'°" §`$°'r»'§aé£ri,a;oe
. . . , ouan
My Commission Expires. Q“‘;*“`"°d£ '"im'£\$ch
t-\ngiQ ` 1023

24

